MARSHALL, CJ.
1. The owner of an apartment house being rented to several tenants with halls and stairways in common owes no common law duty to keep such halls and staiiways lighted during the night season.
2. The testimony of a plaintiff, tenant in an apartment house housing several tenants with halls and stairways in common that she passed out of her apartment into a hallway in total darkness, with full knowledge of the existence of a stairway leading downward only a few steps from the door of her apartment and proceeded forward in the direction of such stairway seeking to descend the same and fell to her injury raises an inference of negligence on her part, which, in the absence of any evidence tending to refute such inference, justifies the trial court in directing a veidict in defendant’s favor.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)